EXHIBIT S
                                                                                 Seth H. Ostrow
                                                                                          Partner
                                                                               Direct (212) 682-9013
                                                                                 Fax (646) 682-9222
                                                                                     sho@msf-law.com




                                                     May 1, 2020

VIA FEDERAL EXPRESS

Mr. Tracy Mills
President
IDSolutions, Inc.
14701 Cumberland Road, Suite 400
Noblesville, Indiana 46060

       Re: Infringement of CareView Patent Rights

Dear Mr. Mills,

        We represent CareView Communications, Inc., which offers a Clinical Safety Sys-
tem and other solutions designed to assist hospitals in preventing patient falls and improving
patient monitoring using video surveillance and other technologies. CareView’s systems are
in use in over 100 hospitals, and CareView owns or controls over 25 US patents relating to
various aspects of its proprietary patient monitoring technology.

        It has come to CareView’s attention that IDSolutions offers a system and service
called MedSitter Web Edition, which is an automated patient monitoring system built around
video streams that monitors patient behavior and reports it to healthcare staff over a SaaS
approach. Based on the publicly available information, we have concluded that MedSitter
likely infringes several of CareView’s patents. For example, we have concluded that Med-
Sitter likely infringes CareView’s U.S. Patent Nos. 7,911,348, 7,987,069, 9,318,012,
9,635,320, and 10,055,961. To facilitate your review, we enclose claim charts illustrating
how MedSitter infringes a sample claim from each of these patents.

        As you can understand, CareView is committed to protecting the substantial invest-
ment in its technology and cannot abide the unauthorized use of its patent rights. As such,
we demand that you respond by June 1, 2020 with either your commitment to stop offer-
ing the MedSitter system as long as it infringes CareView’s patent rights or your willing-
ness to obtain a patent license from CareView under terms to be discussed.
                                                                               Mr. Tracy Mills
                                                                              IDSolutions, Inc.
                                                                                May 1, 2020
                                                                                       Page 2




       If you do not contact us or are otherwise not willing to cease your unauthorized use
of CareView’s patented technologies, our client will proceed accordingly.

                                                        Very truly yours,



                                                        Seth H. Ostrow

cc:    CareView Communications, Inc.




                                   Meister Seelig & Fein LLP
